Defendants Heinen and wife have petitioned for a rehearing "on the question of the rights of the defendants Heinen as against the defendants Taylor, resulting from the decision of this court." They do not seek a review otherwise. The basis for the motion is that the loss due to Matthews' embezzlement must fall on the Taylors, hence that we should say so now and thereby end the litigation.
Plaintiffs alone appealed. Necessarily, then, only their rights, as opposed to those of defendants, were here for adjudication. We did not, nor could we, absent appeal by any defendant, go beyond the issue so presented. Whatever the conflicting rights and remedies available thereto are, as between the defendants, is not for us but for the trial court to first determine. The limit of our jurisdiction and consequent duty is to "correct errors injuriously affecting the appellant." 2 Am. Jur., Appeal and Error, § 152. We cannot, as matters now stand, determine these conflicting claims "because so to do would be to give one not appealing a right of review obviously not his." Walsh v. Kuechenmeister, 196 Minn. 483,491, 265 N.W. 340, 344.
Petition denied. *Page 304